Motion to extend time to take appeal granted. Memorandum: In spite of our numerous admonitions to defense counsel in criminal *1084cases that failure to comply with 22 NYCRR 1022.11 (a) by providing defendants with notice in writing of their right of appeal constitutes "improper conduct” of counsel (CPL 460.30), some counsel continue to disregard the rules. Again, we remind defense counsel of their duty to comply with section 1022.11 (a). Present — Callahan, J. P., Doerr, Boomer, Lawton and Davis, JJ.